Citation Nr: 1819945	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Marine Corps from December 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including a claimant's description of the claim, the symptoms a claimant describes, and the information a claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Veteran has generally characterized his psychiatric disorder as PTSD, but the claims file also includes a diagnosis for depressive disorder and psychotic disorder.  Pursuant to Clemons, the Board has therefor taken an expansive view of the Veteran's claim in characterizing the acquired psychiatric disorder claim, as noted above.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a February 2007 rating decision, VA denied service connection for PTSD.  The Veteran did not appeal this decision or submit new and material evidence relating to his claim within a year of being notified of this denial.

2.  Evidence received since the February 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  Evidence received since the February 2007 rating decision is new and material and warrants a reopening of a claim for service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a previously denied claim of service connection for PTSD.  In general, decisions of the agency of original jurisdiction or the Board that are not appealed in the prescribed time period are final.  See, e.g., 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  In its determination of whether new and material evidence has been submitted, the Board must look to the evidence submitted since the last final denial irrespective of the basis for that denial.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Veteran's claim for service connection for PTSD was previously denied, in part, due to VA's inability to verify the Veteran's claimed in-service stressor and in February 2007, the RO issued a formal finding regarding to that effect.  Since that time, the Veteran's VA treatment records include additional specific reports of an in-service stressor, including a September 2008 VA treatment note indicating the Veteran had witnessed a sergeant committing suicide while the Veteran was stationed at Camp Schwab and a November 2008 VA examination report in which the Veteran reported that he had witnessed a friend drown while he was on a mission in Okinawa, Japan.  The November 2008 treatment note included an additional reports of stressors in which the Veteran stated that he feared for his life when a gas line broke while he was aboard a ship and when he was engaged in live fire training in Okinawa, Japan, and a fellow service member fired live rounds "right beside him."  

This evidence is "new" in that it was not previously considered by VA at the time of its February 2007 rating decision and it is "material" because it relates to the previously unestablished fact of an in-service stressor.  As it is presumed to be credible, the Board finds that the criteria for reopening have been met.


ORDER

The claim for service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.  


REMAND

Although the Board sincerely regrets the additional delay, it must remand this matter for additional evidentiary development.  

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016).  In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has reported to his VA treatment providers that his psychological symptoms occurred in service but there is otherwise insufficient competent medical evidence on file for the Board to decide the claim, the Board must remand this matter to obtain a psychological evaluation.

VA's duties to assist a claimant also include making reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C. 5103A(a)(1) (2012).  This duty includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C. 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Here, the Veteran's representative specifically argued in the June 2014 VA Form 9 that VA has not attempted to obtain relevant private treatment records from East Texas Psychological Services.  Upon remand, the AOJ should make reasonable attempts to obtain these records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant outstanding VA treatment records and associate them with the claims file.

2.  Contact the Veteran and ask him to identify and provide authorization for the release of any private psychological treatment records, to include from East Texas Psychological Services.  For any records identified and for which the Veteran has authorized release, make reasonable efforts to obtain and associate with the claims file any outstanding medical records.

3.  Contact the Veteran and ask him to provide specific information regarding the precise nature and time period for the alleged stressors he claims have caused his PTSD, to include the report of witnessing a drowning in Japan, the incident of live fire training in Japan, the incident involving a broken fuel line while aboard a ship, and the incident involving the suicide of a sergeant at Camp Schwab.  If any information is provided, contact the appropriate authorities to attempt to corroborate these alleged stressors.

4.  After completing items one and two, schedule the Veteran for a psychological examination regarding his claim for service connection for an acquired psychiatric disorder.  The AOJ should provide the examiner with a list of any verified in-service stressors.  The complete claims file, to include this remand order and the results of any investigation to corroborate the alleged stressors, should be provided to the examiner who should conduct any necessary tests or evaluations deemed necessary.  The examiner is asked to provide an opinion for the items below and is to include a complete rationale for each opinion.

a.  What acquired psychiatric disorder has the Veteran had since he filed his claim for service connection in February 2011?

b.  If the Veteran's acquired psychiatric disorder is not PTSD, is it as least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder arose in, is caused by, or is otherwise etiological related to his active duty service?

c.  If the Veteran's acquired psychiatric disorder is a psychotic disorder, is it at least as likely as not (50 percent probability or greater) that the disability first manifested within a year of the Veteran's separation from active duty service?

d.  If the Veteran's acquired psychiatric disorder meets the diagnostic criteria for PTSD, the examiner is reminded that only the verified stressors identified by the AOJ, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If a PTSD diagnosis is deemed appropriate, the examiner must comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity if applicable.

5.  After ensuring compliance with the directives above, conduct any additional development deemed necessary.

6.  Thereafter, readjudicate the Veteran's claim for service connection.  If any benefit sought on appeal is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


